t c memo united_states tax_court block developers llc william j maxam apc tax_matters_partner et al petitioners v commissioner of internal revenue respondent docket nos filed date bruce michael o’brien and laura l buckley for petitioners anna a long monica d polo and jeffrey l heinkel for respondent consolidated with this case are niklas jansson docket number jan e jansson and margareta jansson docket number and fredrik jansson docket number memorandum findings_of_fact and opinion holmes judge southern californians want to live on hills but southern california hills want to slide toward the sea the primary taxpayer in these cases jan jansson is an expert in making these opposing forces work together he moved from sweden to los angeles in the ‘80s and invented a type of interlocking concrete block that better enables builders to construct roads and homes on hillsides the blocks themselves then disappear from view--he designed them to allow vegetation to grow through and around them--while they perform their function of containing the lateral thrust of a hill on its base as he neared retirement jansson opposed a more relentless force--the irs he thought he had found a way to cut his income_tax and preserve his wealth from estate_tax by creating a partnership that would be owned by a series of roth iras he argues that it’s a solid wall between the commissioner and his wealth the commissioner argues that it’s only a paper barrier findings_of_fact jansson and his wife of more than years margareta were born in sweden jansson went to carpentry school there and began his career in construction though carpentry school provided him a fine education jansson earned an engineering degree in from stockholm higher technical college he then moved out of wood and earned a postgraduate degree in concrete in he began to build a career by founding a construction company jansson’s wife and their two then-young sons fred and niklas immigrated to the united_states in and jansson stayed behind to sell his company when he had he rejoined his family in california a the american dream loffel blocks his american story begins with an earlier kind of concrete block--the loffel block loffel block sec_2 are a patented type of concrete block used to build retaining walls soon after arriving in the united_states jansson partnered with two other men--one of whom also had some experience in the concrete business--and together they signed an agreement to license the right to make and sell these blocks jansson and his partners planned to sell retaining walls and use separate teams to produce and install the blocks but the plan failed before the licensing term even ended errors in the manual provided by the loffel licensor led to a during trial the parties referred to these blocks as the löffelstein blocks but their stipulations and briefing refer only to loffel blocks in an effort to be consistent we use only the term loffel blocks to refer to blocks produced by the loffel block company lawsuit jansson settled the suit on favorable terms under which he was able to make and sell blocks under the loffel license free from any obligation to pay royalties soil retention systems in date jansson ventured out on his own and formed a corporation that he eventually named soil retention systems inc jansson was and continues to be sr systems’ sole shareholder sr systems at first just distributed loffel blocks throughout southern california but jansson formed an llc to build a new plant in perris california to make the blocks sr systems then made and sold these blocks for many years jansson had bigger ambitions though--he thought he could build a better block he wanted something more durable more versatile and more plantable his first innovation was a block that one could plant in the ground he won a patent on that design in the mid-‘90s and for a time continued to work on his designs and market both his blocks and the loffel blocks but he kept in jansson elected s_corporation status for sr systems an s_corporation is a corporation governed under the laws of subchapter_s of the internal_revenue_code s_corporations generally don’t pay federal_income_tax but are like partnerships passthrough entities that channel income and deductions to their owners see 531_us_206 each shareholder must report his respective share of these items on his individual return hill v commissioner tcmemo_2010_268 tinkering and finally developed the verdura block system at the turn of the century the verdura block system like loffel blocks is used to build retaining walls it’s meant to counteract the lateral force created by gravity and the mass of the soil for lower walls the simple weight of a single wall of blocks keeps things where they are supposed to be what makes the verdura block system novel though is that the blocks interlock to form a grid the system works in a single tier to a height of feet with multiple tiers backfilled with up to cubic yards of dirt behind them the blocks are also capable of supporting vegetation the effect is pleasing to the eye and makes buildable lots on hills that otherwise would not support them the system was a success and has been used in the construction of casinos resorts golf courses parks and even the san diego zoo jansson heavily marketed the system he went to local trade shows distributed brochures and placed ads in building magazines he visited general contractors engineers and architects to show them his product home depot eventually approached jansson and advertised the verdura block system on televisions in the store this lifetime of work has led to great success in his field and jansson justly considers himself an expert in concrete and concrete products he currently sells his verdura block system pincite outlets--it remains his biggest seller4--and he himself now belongs to no fewer than ten trade associations limiting liability but success had led jansson to worry america is more lawsuit-happy than sweden and as jansson’s operations grew and diversified over the years he started to fear potential liability he split his activities into different companies toy rentals an s_corporation that jansson formed in it owns the equipment used to install the blocks though it has no employees it rents its equipment to jansson’s other s_corporations as needed sr products an s_corporation that jansson formed in sr products has about thirty employees and immediately after its incorporation took over the manufacturing and distribution of the blocks from sr systems sr designs an s_corporation that jansson formed in sr designs lays out the grading plans for particular jobs with the help of a civil engineer and has only a few employees jansson’s entire family derives financial support through their roles in the sr businesses jansson’s son niklas is--according to jansson--the vice president of each business but as a formal matter niklas is the vice president of sr systems only julia jansson niklas’s wife is something like an office manager for each jansson sells other concrete products as well he invented drivable grass --concrete capable of supporting growth of grass he also has a product called enviroflex--a vertical interlocking concrete block designed for use where there are high-velocity waterflows business--but also something more as she tends to the wide range of chores that jansson gives her such informality is rampant within the companies though each business technically runs a separate portion of jansson’s overall enterprise there is a great deal of everyday overlap sr systems employs about thirty people as foremen laborers and machine operators but all share the same office space and phone number with sr products and sr designs it’s not just personnel--neither management nor resources are strictly split between them and much of the documentation jansson produced about these businesses bears the name only of soil retention b jansson’s estate_planning jansson wanted his businesses to survive his retirement and he credibly testified that although he was unfamiliar with estate_planning he did have a general goal in mind he wanted to be able to get money out of the businesses and had previously toyed with the idea of selling his patents but a deal never materialized looking for some guidance he started going to seminars about retirement and pension planning and at one of these he met bill maxam maxam became the janssons’ estate planner he himself has an entrepreneurial edge while he practiced law for more than years he found the time to build and manage four apartment buildings and three houses and even owns a chain of coin laundries somewhere between late and throughout maxam met with mr and mrs jansson four or five times and came up with a complicated retirement_plan that featured a role for himself as investor as well as adviser it called for him to buy two of jansson’s most successful patents each member of the jansson family to open a roth_ira and jansson to form a fifth business entity--a partnership with maxam himself in date jansson and maxam signed a purchase option in which jansson irrevocably granted maxam the right to buy his verdura block patents for an amount to be negotiated and paid within the year jansson’s stated reason for selling the patents was to replenish his cash after he’d spent a great deal on the factory in perris this prospective sale was coupled with another option this one between sr products and maxam under which maxam agreed to pay sr products of its gross_sales of blocks produced under the patents if the option were exercised it’s not clear from the record how maxam and sr products decided on this rate that license option was for two years the next step was to create roth iras and this was done in april when jansson his wife fred and niklas opened self-directed roth iras each jansson made a dollar_figure initial deposit each jansson was the sole beneficiary of his or her roth_ira and each retained the authority to direct its investments maxam then formed block developers llc under nevada law the parties stipulated that an amendment to block developers’ articles of organization made maxam its sole member and william j maxam apc its tax_matters_partner and later a member it was several months before maxam opened a bank account for block developers this was block developers’ only account and maxam has held sole signature_authority on it since it opened next on the agenda was putting the roth iras to work maxam drafted subscription agreements for each jansson family roth_ira and one for maxam apc each jansson signed his agreement on behalf of his roth_ira and through this obtained an interest in block developers entity mr jansson roth_ira mrs jansson roth_ira ownership percentage dollar_figure dollar_figure though an llc block developers has elected to be taxed as a partnership and we’ll therefore refer to block developers’ members as partners see sec_301_7701-3 proced admin regs unless stated otherwise all section references are to the internal_revenue_code and regulations in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure fred roth_ira niklas roth_ira maxam apc dollar_figure dollar_figure dollar_figure each roth_ira bought its interest for dollar_figure and maxam apc paid dollar_figure there were no additional contributions maxam then drafted a patent-sales contract to exercise the option under this contract jansson sold the verdura block patents to block developers for dollar_figure payable in one upfront installment of dollar_figure with dollar_figure due the next month the next step was to deal with the license option maxam drafted a license and sr products signed it in september the license covered only the verdura block patents and obligated sr products to pay a royalty on gross_receipts from the sale of verdura blocks if the u s patent and trademark office decides that an inventor is entitled to a patent it sends him a notice of allowance see u s c sec_151 once the inventor returns it with the required fees and swears to the patent’s specification he is officially granted a patent under seal of the pto and his patent is recorded in the pto see id secs an assignment grant or conveyance shall be void as against any subsequent purchaser or mortgagee for a valuable consideration without notice unless it is recorded in the pto id sec_261 block developers never recorded a security_interest in the verdura block patents and never recorded the purported assignment with the pto maxam testified during trial that he arrived pincite after extensive negotiations he consulted an accountant about on the value of the patents-- continued in november block developers paid its first installment of dollar_figure to jansson with money it got from maxam and for which it later reimbursed him the money for the second installment traveled a more circuitous route by date sr products had paid block developers about dollar_figure in royalties less than two weeks later block developers paid its second installment of dollar_figure to sr products paid might be too strong a word what happened was that sr products just reduced its royalty payment to block by the dollar_figure and it later offset the increase to taxable_income from the patent sale with a large deduction for the payment of royalties with the patents sold and the royalty agreement in place the flow of money to the janssons’ roth iras could begin from through sr products paid around dollar_figure million8 to block developers in royalties--dollar_figure of which went into the janssons’ roth iras continued bringing various documentation and dates on projected sales to their meetings he also discussed his potential investment with an architect he and jansson met several times during these meetings jansson allowed maxam access to his books_and_records reflecting sales using all this information maxam himself created various matrices to help him arrive at the rate this all would have been very important if valuation proved to be an issue in these cases though colored by the inclusion of the royalty rate in the initial option agreement signed months before this work that allegedly led to the same rate months later this number is inconsistent with the amount sr products deducted on its returns for those years from through sr products deducted dollar_figure million for royalties paid to block developers the record does not reflect where the rest of the money wound up but block has no employees and seemingly has few if any expenses during the tax_year alone it distributed dollar_figure to each jansson roth_ira jansson’s stated reason for entering into the deal with maxam was that he needed cash but we have to find this to be a pretext the money that he got from the sale of the patents came straight from sr products and we do not find credible some of the other reasons for these transactions jansson explained that block developers was supposed to provide asset protection but if the corporate form was its means it is hard for us to see how it even marginally improved on the protection that jansson had already built up with the web of corporations in which he had already organized his businesses jansson also testified that he’d hoped to increase profits on the patents by having block developers license the verdura block patents to other manufacturers block developers however has never been an exhibitor at any trade_show or produced any marketing material for verdura blocks it was always jansson and his sons either individually or through sr systems that went to trade shows and advertised the verdura block system it was always jansson or sr systems that distributed marketing materials--marketing material that never even had block developers’ name on it from to block developers did not even have employees who could have done these things block developers never reimbursed jansson or sr products for any of their work advertising the verdura block patents and block developers never owned or leased or controlled the land or equipment on which the jansson companies produced the verdura blocks block developers’ recordkeeping was also inconsistent and incomplete its billing statements to sr products do not match actual payments if sr products did not have the funds to pay royalties it simply didn’t pay and there is no evidence in the record to suggest that block developers ever sought any recourse against sr products when this happened that leaves us with the one remaining motive that the trial produced for this series of transactions among the jansson family the jansson companies and maxam estate and tax planning but we must find it more_likely_than_not that the estate_planning involved centered on creating large and sporadic royalty jansson did testify that he would direct potential licensees to block developers or maxam but the record has no evidence that this ever resulted in a second licensee maxam also testified that he had on a couple of occasions tried to court prospective licensees but he did not provide their names or other identifying information to the court and we don’t find this credible deductions from the moneys of profitable businesses to tax-free roth iras using block developers as an otherwise nonfunctional conduit c the returns all the janssons filed joint form sec_1040 for the and tax years neither mr and mrs jansson nor fred nor niklas attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to the returns or has filed them since block developers itself did timely file forms u s return of partnership income for its and tax years the irs quickly figured out whose roth_ira belonged to whom and that those iras all claimed to be partners in block the parties stipulated that on or before date the commissioner’s revenue_agent knew each jansson’s name and address and that on or before date knew that each jansson was the sole beneficiary of his or her respective roth_ira in date the commissioner sent each of the jansson roth iras in their capacities as partners of block developers a notice of beginning of administrative proceeding-- a formal notice commonly abbreviated nbap--that formally notified them he had begun an administrative proceeding--an audit really--of block developers’ tax_return less than a year later he sent nbaps to the roth iras for block developers’ tax_year then the commissioner did something odd on date he sent an nbap to each jansson to tell each that he had begun an administrative_proceeding about block developers for the and tax years he included with each of these nbaps another irs form letter untimely notice letter advising each of them that the nbap he was sending was untimely the letters specifically advised the janssons that the commissioner was unable to mail the nbaps to the janssons within the time required under sec_6223 for both the and tax years the letter advised them that this meant they could elect to have their items in the partnership treated as nonpartnership_items and each jansson did send the irs paperwork to opt_out of the partnership proceeding for both years what made this even odder is that the commissioner later rechecked his records and realized that he had sent nbaps to the roth iras back in date these nbaps were notices only about block developers’ tax_year but it arguably meant that he should have sent the untimely notice letter to the janssons as individuals only for the tax_year the record also shows that an additional nbap was issued to each of the janssons in date for just the tax_year but the parties stipulated the date nbaps issued for the and tax years so those are the ones we will work with the commissioner shortly thereafter closed his investigation and issued each of the janssons a notice_of_deficiency for the tax_year he also issued william j maxam apc as the tax matters partner11 of block developers a notice of final_partnership_administrative_adjustment fpaa dollar_figure these notices of deficiency and the fpaas set off a paper avalanche and by the time it ended we had petitions from mr and mrs jansson for their tax years from their son fred for his tax years from their other son niklas for his and tax years from niklas and his then-new wife for their tax_year and from block developers for its and tax years the cases then fell into motions practice the casualties that ensued were the janssons’ petitions that sought review of the notices of deficiency for their tax years the janssons all argued that we lacked jurisdiction in those cases because all the items listed in them were partnership adjustments that needed under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite a partnership must designate one of its partners as the tax_matters_partner tmp to handle its administrative issues with the commissioner and manage any resulting litigation sec_6231 an fpaa generally includes a notice of final_partnership_administrative_adjustment form 870-pt agreement for partnership items and partnership level determinations as to penalties additions to tax and additional_amounts including a schedule of adjustments and an exhibit a- explanation of items that lists the commissioner’s other adjustments or determinations to be determined at the partnership level and this meant that only block developers’ own case should go forward the commissioner moved to dismiss them on somewhat similar grounds but added that the janssons’ election to opt_out of the partnership proceeding for was ineffective because the irs had in fact sent timely nbaps to the iras and it was therefore the iras’ responsibility to pass on those nbaps to the janssons as indirect partners of block developers itself we cut through this knot of abstruse procedure by simply dismissing the janssons’ individual petitions for lack of jurisdiction without having to analyze and find facts see jansson v commissioner docket nos date order of dismissal citing 114_tc_519 jansson v commissioner docket no date same we explained that because the notices of deficiency in these cases were issued before the fpaas and while the partnership-level proceeding was ongoing a determination must first be made at the partnership level we declined to find whether the janssons could elect to treat their partnership items as nonpartnership_items for the tax year--we held simply that we lacked jurisdiction to do so this meant that block developers’ petition went forward as to the tax_year and is the only vehicle anyone can ride for that year but the commissioner realized that his nbaps to the janssons really were untimely as to their year which meant they really did have the right to opt_out of the partnership proceeding for that year out went another round of notices of deficiency--these limited to their tax year--to mr and mrs jansson and their two sons and in came another round of petitions to challenge them block then moved for partial summary judgment--asking us to find that its partners the roth iras were not pass-thru partners after all based on clear precedent we explained that roth iras are trusts and that sec_6231 makes trusts a type of pass-thru_partner we denied block’s motion see block developers llc v commissioner docket no date order denying partial summary_judgment citing 129_tc_82 that left block developers’ petition in which it sought review of the fpaas for the tax years and the janssons’ petitions in which they sought review of the notices of deficiency for their tax_year the commissioner made the following adjustments for block developers other deductions dollar_figure dollar_figure the notices of deficiency for the individual janssons were similar in their bottom lines petitioner mr jansson mrs jansson niklas fred excise_tax dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we consolidated the cases and tried them in san diego block’s principal_place_of_business was in california when it filed its petition and all the janssons were californians when they filed their petitions block claimed on its returns that the deductions were for various management fees office expenses accounting fees and amortization neither the janssons nor maxam addressed this issue during trial or on brief we deem these conceded and need not discuss them further see rule e 92_tc_661 tufft v commissioner tcmemo_2009_59 the commissioner originally determined the janssons had deficiencies in income_tax as well as penalties under sec_6662a he has since conceded those issues because he took too long and the statute_of_limitations has run opinion there remain only two issues for us to decide was the commissioner required to timely notify block developers’ indirect partners the janssons and not just their roth iras and are the janssons liable for excise_taxes for excess roth_ira contributions under sec_4973 for the tax_year we address each issue in turn i the nbaps the janssons first try to knock down a chunk of the commissioner’s case with a procedural challenge for the tax_year sec_6223 requires the commissioner to notify partners of the beginning of an administrative_proceeding at the partnership level the commissioner satisfies this obligation with an nbap if he doesn’t send an nbap in a timely way the partners affected by his failure can often opt_out of the tefra partnership proceeding and force the irs to proceed with notices of deficiency but who is entitled to get an nbap the code and regs are a bit unclear sec_6223 gives the commissioner days from the date notice was provided to the tmp to send an nbap to notice partners which means at least those partners listed on the partnership return sec_6223 sec_6231 and the commissioner did timely issue these nbaps to the roth iras as notice partners of block developers so far so good for the commissioner but the janssons argue that they have procedural rights as indirect partners indirect partners are persons who have a profits interest in the partnership by reason of ownership of an interest through or more pass-thru partners sec_6223 see also sec_6231 the janssons argue that the commissioner was required to issue nbaps to each of them as indirect partners the regulations say a in general --in addition to the names addresses and profits interests as shown on the partnership return the internal_revenue_service will use additional information as provided in this section for purposes of administering subchapter_c of chapter of the internal_revenue_code b procedure for furnishing additional information -- in general any person may furnish additional information at any time by filing a written_statement with the internal_revenue_service f internal_revenue_service may use other information in addition to the information on the partnership return and that supplied on statements filed under this section the internal_revenue_service may use other information in its possession in administering subchapter_c of chapter of the internal_revenue_code however the internal_revenue_service is not obligated to search its records for information not expressly furnished under this section sec_301_6223_c_-1 proced admin regs emphases added when the commissioner doesn’t send out an nbap as these regulations require an indirect_partner has some remedies see sec_6223 the remedy here say the janssons is that they should be allowed to opt_out of the partnership proceeding for the tax_year the partnership case would continue as to the tmp and it sec_5 share but the commissioner would have to gear up a deficiency proceeding for each of the indirect partners but how do these regulations apply here all parties agree that the revenue_agent assigned to the case was aware that the janssons were block developers’ indirect partners and all agree that the revenue_agent didn’t get that information from the face of the return or from a formal written_statement filed with the irsdollar_figure all agree instead that the agent found the information while searching the janssons’ tax information during the audit the regulation states that an agent is not required to search irs records for this information the issue is whether--once the agent voluntarily searched the records and found that the janssons were indirect partners--he was required the commissioner argues that the agent never had information about the janssons’ profit shares in block developers but the parties stipulated otherwise we generally hold parties to their stipulations and we will do so here see rule e to issue an nbap to each of them rather than just to their roth iras we can find the answer in the regulation itself here we find it in sec_301 c - a which says that the irs will use additional information as provided in this section paragraph b then gives the procedure for furnishing that additional information the janssons concede that they didn’t use that procedure to provide the irs with the additional information that they were indirect partners which means that the will use in paragraph a does not apply to their cases this means that only paragraph f applies and that allows but does not require the commissioner to use the information he discovers on his own this is not the first time we’ve reached this conclusion in taurus fx partners llc v commissioner tcmemo_2013_168 at we reasoned that the regulation further provides that the irs ‘may use other information in its possession ’ ‘may’ is permissive it does not create an obligation courts elsewhere have reached similar decisions for example in 195_br_114 d alaska the court concluded that without specific notification to the government sec_6223 places the burden on the tmp to notify passthrough partners of audits more recently in 946_fsupp2d_1302 m d fla the court found that the use of the term will and not should or may in an irs announcement denoted an intent to be bound we’ve also addressed the situation where the commissioner chose to send an fpaa to indirect partners rather than a direct partner because he had sufficient information to identify them 129_tc_82 the commissioner argued there that because the information was readily available he was required to use it id pincite we held for the commissioner but cautioned that the commissioner was permitted and not necessarily required to notify the indirect partners id pincite-dollar_figure ii excise_taxes a the statutory framework a roth_ira is a retirement account that offers special tax advantages to taxpayers contributions to a roth_ira are not deductible earnings that accrue are tax-free and qualified distributions down the line are not included in a taxpayer’s gross_income sec_408a d taproot admin servs inc v we were however a bit ambiguous in the introduction to our analysis we described the commissioner’s argument that his agent was required to mail notice to the indirect partners and then said we agree the janssons argue this supports their position we disagree because we did not hold that the commissioner was required under sec_301_6223_c_-1 to mail notice to indirect partners once he has that information available murphy does not contradict taurus fx commissioner 133_tc_202 aff’d 679_f3d_1109 9th cir contributions however are limited for each tax_year according to a somewhat complicated formula see sec_408a during the years at issue roth_ira contribution limits were generally dollar_figure per year see sec_408a sec_219 even today that limit is only around dollar_figure see sec_408a sec_219 a - c though the code doesn’t prohibit contributions above these amounts sec_4973 imposes a tax on them and the tax doesn’t apply only for the year a taxpayer made an excess contribution--it applies each year until he removes the excess sec_4973 b notice_2004_8 in date the irs issued notice_2004_8 2004_1_cb_333 to advise taxpayers that the irs considered some transactions using roth iras to be abusive tax-avoidance transactions and it identified excess_contributions as their key element the notice identified these transactions as those that involve an individual who owns a business a roth_ira maintained for that individual and a corporation the shares of which are substantially owned or acquired by the roth_ira the transactions that the notice describes typically feature the exchange of property from the existing business to the corporation owned by the roth_ira for less than fair_market_value but the stumbling block to its validity is that the transaction has the effect of transferring value to the roth_ira corporation comparable to a contribution to the roth_ira notice_2004_8 supra the notice specifically identifies ways the irs would challenge these types of transactions-- one of which is to assert that the transactions lack substance one of the janssons’ major arguments is that notice_2004_8 doesn’t apply to them because the sale of the verdura block patents and the corresponding royalty rate were both at fair_market_value the janssons briefed the question at length and took great pains at trial to show that was the case but proper valuations of the patents and royalty rates don’t by themselves determine a transaction’s lack of substancedollar_figure substance-over-form is a court-constructed rule--it says that in tax cases a court doesn’t just follow the labels a taxpayer uses but looks to see what in fact is going on see 324_us_331 likewise we do not need to find that block developers was a sham_partnership to determine whether the janssons are liable for excise_taxes and we will not address that argument we also do not address the commissioner’s alternative argument that jansson improperly assigned his income to block developers 293_us_465 364_f2d_734 2d cir aff’g 44_tc_284 we have applied substance-over-form again and again to deals that notice_2004_8 describes in repetto v commissioner tcmemo_2012_168 wl the taxpayer’s roth_ira formed a service corporation that received service payments but didn’t actually perform any services for the taxpayers’ business we looked behind the label and found that the service payments were nothing more than a mechanism for transferring value to the roth iras id wl at we then recharacterized those payments as contributions id at more recently and on facts quite similar to those before us now we decided polowniak v commissioner tcmemo_2016_31 appeal dismissed 6th cir date like the janssons polowniak already had an existing successful business id at he and his wife each opened a roth_ira and directed each to invest in a second corporation bevco bevco subcontracted with polowniak to provide consulting services which bevco then sold back to polowniak’s existing business for a percentage of its profits id at bevco would then distribute that money to the roth iras id at we didn’t question bevco’s legal status as a corporation we didn’t question the price it charged for palowniak’s services and we didn’t question the right of a roth_ira to own an interest in a closely_held_corporation we nonetheless concluded that the taxpayer’s transfers were nothing more than a mechanism for transferring value to his roth_ira id at our decision turned on a few major points the services that polowniak performed for bevco were the same he had always performed--the new corporation had no effect on how he conducted his business id at there was a lack of normal business dealings between the two corporations neither adhered to contracts and recordkeeping was sparse id at bevco’s administration was inconsistent--an employee for the old business performed tasks for bevco without regard for the fact that it was a separate business and bevco did not even have a designated address or contact information id at nor did bevco market itself to clients beyond the existing business id polowniak’s claims to a legitimate business_purpose were easily debunked by the record id at the similarities between polowniak and these cases are undeniable sr products’ sale of the verdura block patents to block developers had no substantive effect on how jansson operated his businesses jansson’s companies continued to produce the blocks test the blocks and make sure the blocks were certified the jansson family continued to attend trade shows and take on clients without any mention of block developers and the expense of performing these tasks remained on jansson--he was never reimbursed by block developers as in polowniak there were major holes in the business dealings between the old company and the new block developers did not keep consistent records and billing statements to sr products did not match up with payments there is little evidence in the record detailing what services block developers actually performed for sr products--not that it seems it could have without a single employee nor did the parties adhere to written agreements--if sr products did not have the funds to make a royalty payment it simply did not pay and block developers did nothing about it block developers’ administration was no different it did not employ anyone to perform even menial administrative tasks and other than maxam’s testimony--which we don’t believe on this point--there is no evidence to suggest that block developers itself ever tried to market the verdura block patents jansson’s claim that block developers had a legitimate business_purpose falls apart rather quickly after even a cursory view of the record he says that he sold the verdura block patents to generate cash this is illogical--the money block developers paid to sr products in exchange for the verdura block patents came from sr products which means the sale did not actually raise new_capital for sr products jansson’s claim that block developers would protect his assets is unfounded--maxam did not take steps to protect block developers’ interests in the patents and there is no additional evidence or testimony to lead us to conclude that block developers’ formation somehow protected the janssons’ assets and as we’ve already found the record is void of any credible_evidence that block developers tried to license the verdura block patents even if the janssons correctly valued the sale of the patents on paper and even if they correctly set the royalty rates that they charged sr products on paper we cannot ignore the underlying reality of the transaction we find that block developers was just a conduit to shunt money to the janssons’ roth iras and was not engaged in any real business activity we therefore find that block developers’ transfers to the janssons’ roth iras were excess_contributions that triggered the excise_tax the commissioner seeks we do acknowledge that the substance-over-form doctrine is not something the commissioner can use to pound every roth_ira transaction he doesn’t like the sixth circuit recently reversed one of our decisions rooted in the doctrine see 848_f3d_779 6th cir rev’g t c memo in summa the taxpayers had a similar setup a business entity whose sole purpose was to transfer money into roth_ira accounts but there the entity was a domestic_international_sales_corporation see secs because a disc’s congressionally sanctioned purpose was tax_avoidance the sixth circuit held that neither the commissioner nor the courts had any basis to recharacterize the transactions at issue according to their substance summa f 3d pincite but summa’s facts are not the janssons’ llcs unlike discs are meant to have a real business_purpose the sixth circuit in summa specifically okayed the use of the substance-over-form doctrine in cases where taxpayers used a corporate form that lacked any substance to facilitate a tax- avoidance scheme id pincite it wrote that repetto was such a case id at today we find that the janssons and block developers are in this important way just like the taxpayers in repettodollar_figure decisions will be entered under rule the commissioner also asserted sec_6651 and additions to tax against each jansson sec_6651 imposes an addition_to_tax for failure to timely file a tax_return because the janssons failed to file their forms the commissioner prepared substitutes under sec_6020 determining the excise_tax due for each year this presumptively makes the janssons liable as well for the sec_6651 addition_to_tax for failure_to_pay_tax shown on a return for each year at issue the janssons provided no defense to either addition_to_tax at trial or on brief and we therefore deem them to have conceded these issues see rule e petzoldt t c pincite tufft tcmemo_2009_59
